Appellant was convicted in the Criminal District Court of Harris County of felony theft, and his punishment fixed at four years in the penitentiary.
The record contains no bill of exceptions. The only question for our consideration is the sufficiency of the facts which have been carefully examined. They are deemed ample. Hattie Thomas testified that appellant cut some wood for her, then came into the house and sat down for a few minutes. About three minutes after he left she missed a diamond ring with seven small diamonds in it, a lion's head with three diamonds in it and $16 in money. She identified the ring on the trial and also three loose diamonds as being similar to those which were in the lion's head mentioned. The loss occurred on February 25, 1924. State witness Gorman testified that on February 27, 1924, appellant pawned to him the ring in question, giving his name as Charles Williams. State witness Samson testified that on February 26, 1924, appellant pawned to him the three loose diamonds. It was in testimony by an officer that appellant admitted to him that the stones pawned to Samson were those which came out of the lion's head belonging to the witness Thomas. The market value of the diamond ring was shown to be about $35; that of the three loose diamonds about $65.
In the brief filed on behalf of appellant emphasis is only laid on the proposition that the market value of the property failed to show that the offense, if any, was a felony. The above facts conclusively show *Page 402 
the market value of the diamonds to have been much in excess of fifty dollars, besides which the prosecuting witness also lost sixteen dollars in money.
The judgment will be affirmed.
Affirmed.